[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
DECISION ON MOTION FORDETERMINATION OF AMOUNT OF PRIORITY LIEN
Pursuant to Connecticut General Statutes § 47-258(b) Lantern Park Condominium Association has a priority for common expenses incurred during the six months prior to foreclosure. This court therefore allows the amounts for common charges of $661.44, late charges of $150; interest of $59.52 and special assessment of $157.26.
A dispute has arisen concerning the attorney's fee and title search fee. In accordance with the well-reasoned Memorandum of Judge Thomas West in the matter of Summit NationalBank v. Sumo Realty Co., (Docket #CV92-0106867, Judicial District of Waterbury) 9 CSCR 862, 12 Conn. L. Rptr. No. 5, 163 (August 29, 1994), this court will allow an attorney's fee of $1,250. The amount of $200 for the title search fee, the court finds as not a necessary expense and disallows that amount.
KULAWIZ, J.